DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7, 11 and 12 in the reply filed on August 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pursley (US 2010/0260923) in view of either one of Leeflang et al. (US 2016/0058971) or Jia (US 2008/0250974).
Regarding claim 1, Pursley teaches a polymer composite in the form of a fiber/rod/catheter (Abstract) comprising a fully cured (paragraphs [0045] – “completely consolidated by heating”; paragraphs [0047] and [0048] – “completely cured or consolidated”; paragraph [0054] – also applicable to thermoplastics and [0059] – consolidate and cure are used interchangeably) continuous matrix phase comprising contiguous first and second polymeric regions (paragraphs [0034] and [0035] – the ratio of different polymers changes along the length of the catheter; this is understood to teach a continuous matrix phase and contiguous regions of polymers) wherein the first polymer region has a first modulus/hardness and the second polymer region has a second modulus/hardness that is different than the first (paragraphs [0034] and [0035]; Figure 4 different hardness polymeric materials fed from (30) (31) and (32) at controlled ratios) and a reinforcing phase comprising a continuous reinforcement filament (20) (Figure 3; paragraphs [0018], [0019], [0032] and [0033])..
Pursley do not make it unambiguously clear that the filament includes a plurality of fibers.  However, each of Leeflang et al. (Abstract – catheters; paragraphs [0052]-[0054]; Figures 1B and 4A-4C) and Jia (paragraphs [0032], [0040] and [0045] – medical articles) disclose analogous products wherein a reinforcement phase comprising a reinforcement material/filament with a plurality of fibers is provided.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pursley and either one of Leeflang et al. or Jia and to have utilized a plurality of continuous fibers as the reinforcing phase in the polymer composite/catheter of Pursley, as suggested by either one of Leeflang et al. or Jia, for the purpose, as suggested by the references of providing a desired degree of reinforcement in an art recognized suitable manner and in order to reduce buckling/kinking of the article (Leeflang et al.; paragraphs [0052]-[0054]) and to facilitate resistance against shear forces applied from different angles (Jia; paragraph [0032]).
As to claim 2, Pursley teach applying multiple polymeric materials along the length of the liner (12) (paragraphs [0032]-[0035]).  As the ratios of these materials change along the length, the properties/hardness/modulus of the material changes.  However, the same composition (e.g. whatever the polymeric material from container (30) or (31) or (32)) is applied in both/multiple regions along the length. As such, this is understood to teach the regions “comprise the same polymer composition” under a reasonable interpretation.  The overall composition is different in these regions, but each of the regions “comprise the same polymer composition”.  Further, Pursley teaches that the polymer may comprise an epoxy resin and that curing can be done thermally/with heat (paragraphs [0049], [0055], [0056] and [0059]).   
Regarding claim 3, Pursley teaches a polymer composite in the form of a fiber/rod/catheter (Abstract) comprising a fully cured (paragraphs [0045] – “completely consolidated by heating”; paragraphs [0047] and [0048] – “completely cured or consolidated”; paragraph [0054] – also applicable to thermoplastics and [0059] – consolidate and cure are used interchangeably) continuous matrix phase comprising contiguous first and second polymeric regions (paragraphs [0034] and [0035] – the ratio of different polymers changes along the length of the catheter; this is understood to teach a continuous matrix phase and contiguous regions of polymers) wherein the regions have different material properties and wherein the composite comprises contiguous first and second composite regions having different physical properties (paragraphs [0034] and [0035]; Figure 4 different hardness polymeric materials fed from (30) (31) and (32) at controlled ratios to produce a catheter having different physical properties along the length) and a reinforcing phase comprising a continuous reinforcement filament (20) (Figure 3; paragraphs [0018], [0019], [0032] and [0033])..
Pursley do not make it unambiguously clear that the filament includes a plurality of fibers.  However, each of Leeflang et al. (Abstract – catheters; paragraphs [0052]-[0054]; Figures 1B and 4A-4C) and Jia (paragraphs [0032], [0040] and [0045] – medical articles) disclose analogous products wherein a reinforcement phase comprising a reinforcement material/filament with a plurality of fibers is provided.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pursley and either one of Leeflang et al. or Jia and to have utilized a plurality of continuous fibers as the reinforcing phase in the polymer composite/catheter of Pursley, as suggested by either one of Leeflang et al. or Jia, for the purpose, as suggested by the references of providing a desired degree of reinforcement in an art recognized suitable manner and in order to reduce buckling/kinking of the article (Leeflang et al.; paragraphs [0052]-[0054]) and to facilitate resistance against shear forces applied from different angles (Jia; paragraph [0032]).
As to claim 4, Pursley teach regions of different properties, such as hardness/softness and further make clear that softness and flexibility/bending strength are simultaneously in view of the catheter art (paragraph [0032]-[0035] and [0006] – “sufficiently soft and flexible”).  As such, one having ordinary skill in the art would have readily selected materials along the length of the catheter having a desired and different degree of softness/flexibility in order to produce a catheter having desired properties (e.g. soft/flexible distal tip). 
As to claim 5, Pursley teaches the different regions have different hardness/toughness/stiffness (paragraphs [0032]-[0035] and [0059]).
As to claim 6, Pursley teaches applying multiple polymeric materials along the length of the liner (12) (paragraphs [0032]-[0035]).  As the ratios of these materials change along the length, the properties/hardness/modulus of the material changes.  However, the same composition (e.g. whatever the polymeric material from container (30) or (31) or (32)) is applied in both/multiple regions along the length. As such, this is understood to teach the regions “comprise the same polymer composition” under a reasonable interpretation.  The overall composition is different in these regions, but each of the regions “comprise the same polymer composition”.  Pursley further teaches that the material is completely cured (paragraphs [0045], [0047], [0048] and [0059]).  Since the material is completely cured and in view of the interpretation of the “same polymer composition”, in one interpretation of the scope of “cured differently”, the material is understood to have the same properties whether it is cured by a different method or the same method.  Further, Pursley teaches a variety of curing techniques can be employed (paragraph [0059]).  It would have been prima facie obvious to have selected techniques, including different techniques, from the provided list to produce a desired catheter.   
As to claim 7, Pursley teaches the different regions have different hardness/toughness/modulus (paragraphs [0032]-[0035] and [0059]).
As to claim 11, Pursley teaches changing the ratios of the polymers along the length of the catheter (paragraphs [0032]-[0035]).  This reasonably is understood to teach the regions “comprise different polymer compositions” overall.
As to claim 12, Pursley teaches teach applying multiple polymeric materials along the length of the liner (12) (paragraphs [0032]-[0035]).  As the ratios of these materials change along the length, the properties/hardness/modulus of the material changes.  However, the same composition (e.g. whatever the polymeric material from container (30) or (31) or (32)) is applied in both/multiple regions along the length. As such, this is understood to teach the regions “comprise the same polymer composition” under a reasonable interpretation.  The overall composition is different in these regions, but each of the regions “comprise the same polymer composition”. Since the material is completely cured and in view of the interpretation of the “same polymer composition”, in one interpretation of the scope of “cured differently”, the material is understood to have the same properties whether it is cured by a different method or the same method.  Further, Pursley teaches a variety of curing techniques can be employed (paragraph [0059]).  It would have been prima facie obvious to have selected techniques, including different techniques, from the provided list to produce a desired catheter.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schneider et al. (US 2015/0080494) teach fiber-reinforced resin composites produced from cured resins having different properties, such as modulus or glass transition temperature (paragraphs [0030], [0049], [0051]-[0064], [0073]-[0086], [0107]-[0113], [0187] and [0198]). McCroskey et al. (US 2017/0113423) teach a composite railroad tie/rod comprising a reinforced, cured, shell and core structure (paragraphs [0015], [0088], [0094], [0095], [0099], [01012], [0111]-[0120]). Berksoy et al. (US 2009/0023870) disclose cured and reinforced composite products, such as a pole/rod (paragraph [0108]) produced by a pultrusion method that employs multiple resins (Abstract; Figure 1) to produce different properties across the product (paragraph [0107]). Papke (US 2006/0204793) teaches a fiber reinforced pultrusion product produced by pultrusion of first and second layers of thermoplastic materials (Abstract; Figure 1). Beckman et al. (US 5,783,013) teach a pultruded product made of reinforcing fibers and different resins (Abstract; Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742